<i




            IN THE COURT OF CRIMINAL APPEALS

                            OF TEXAS

 May 22, 2015
                     NOS. PD-1121-14 & PD-1122-14



                  MARCUS LEE JEFFERSON, AppeUant

                                 v.



                       THE STATE OF TEXAS




     ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW FROM
                  THE FIRST COURT OF APPEALS

                         HARRIS COUNTY




                                                         RECEIVED IN
                                                    COURT OF CRIMINAL APPEALS

                                                          MAY 13 2015

                                                        Abel Acosta, Clerk
>4




            Motion to appeal the refusal of Appellant's Discretionary Review


                        Appellant's Discretionary Review was refused.


     Appellant, Marcus Lee Jefferson, has Motion to appeal the decision of the
     refusal of his Discretionary Review.



                          As Appellant has just cause for this appeal.


     This motion is not made for the purpose of delay,
     WHEREFORE, PREMISES CONSIDERED,

     Appellant prays that this Honorable Court grants the extension of time to complete
     the order of the Criminal Court of Appeals.


                                                                                 * Prayerfully,



                                                                         Marcus Lee Jefferson


                                                                    19822 River Breeze Dr.
                                                                     Tomball, Texas 77375
                                                                            PH. 281.773.1448


                                                                                May 12, 2015